Citation Nr: 1609273	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, status post rotator cuff repair.  

2.  Entitlement to an increased rating for bilateral pes planus, rated 10 percent disabling prior to October 4, 2011, 30 percent disabling from October 4, 2011 to August 28, 2014, and 50 percent disabling from August 29, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A November 2011 rating decision assigned a 30 percent rating for service-connected bilateral pes planus, effective October 4, 2011.  A February 2015 rating increased the rating for pes planus to 50 percent, effective August 29, 2014.  As these were not full grants of the benefit sought, the issue of increase remains on appeal.  AB v Brown 6 Vet App 35 (1993).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VU) in March 2014.  A transcript of the hearing is available for review.  

The case was remanded by the Board for additional development in June 2014.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A left shoulder disability, status post rotator cuff repair, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

2.  For the rating period prior to October 4, 2011, the Veteran's bilateral pes planus was primarily manifested by objective evidence of pain and tenderness of each foot, without evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, hallux rigidus, skin or vascular foot abnormality, pes cavus, malunion, muscle atrophy, or other foot deformity.  X-ray studies of the feet were within normal limits.   

3.  For the rating period from October 4, 2011, to August 28, 2014, bilateral pes planus was primarily manifested pain of both feet that was accentuated on use as well as pain on manipulation of the feet; characteristic callosities on both feet; extreme tenderness of the plantar surfaces of each foot; decreased longitudinal arch height, bilaterally; objective evidence of marked pronation; and a weight bearing line falling over or medial to each great toe that was productive of no more than severe impairment.  

4.  For the rating period from August 29, 2014, and thereafter, bilateral pes planus was productive of no more than pronounced impairment, without interference with employment.   


CONCLUSIONS OF LAW

1.  A left shoulder disability, status post rotator cuff repair, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an increased rating in excess of 10 percent for bilateral pes planus were not met prior to October 4, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Code (Code) 5276 (2015).  

3.  The criteria for an increased rating in excess of 30 percent for bilateral pes planus were not met from October 4, 2011 to August 28, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Code 5276 (2015).  

4.  The criteria for an increased rating in excess of 50 percent for bilateral pes planus have not been met since August 29, 2114.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Code 5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  January 2007 and December 2007 letters explained the evidence necessary to substantiate the claim of service connection, including the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  A February 2009 letter, followed by readjudications in supplemental statements of the case, provided the Veteran with the necessary notifications regarding the claim of increased rating.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2014 and February 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Shoulder Disability

The Veteran contends that his left shoulder disability, which was diagnosed in 2006 as a torn rotator cuff, was the result of an injury that sustained while on active duty.  During the March 2014 Board hearing, he stated that he sustained the injury after falling down a 100 foot embankment while on maneuvers within his first year of service.  He stated that this was shortly after he had sustained an injury of other joints, including his right shoulder, in a motorcycle accident and that medical records from both that accident and from the injury he sustained from the fall are missing from his STRs.  

Review of the Veteran's STRs shows no specific complaint or manifestation of a left shoulder disability while he was on active duty.  Records do document that he had complaints of neck pain in October 1981 at which time the Veteran denied having had any trauma.  Examination showed full range of motion with no spasms, but the examiner did note that the Veteran had "slumped shoulders/posture."  The assessment was neck and shoulder pain.  Follow-up examination in November 1981 showed that the Veteran noted improvement with ice packs.  On examination for retirement from service in September 1997, the Veteran reported numerous orthopedic disorders, but did not report a left shoulder disability at that time.  Clinical evaluation of the upper extremities was normal.  

A general medical examination was conducted by VA in July 1998 in connection with the Veteran's initial 1998 claim of compensation benefits in which the Veteran claimed service connection for various orthopedic disorder, including chronic upper back and neck pain, but did not claim service connection for a left shoulder disorder.  On examination, there were no complaints or manifestations of a left shoulder disability.  In an October 1999 supplemental claim for compensation benefits, the Veteran claimed service connection for a right shoulder disorder only.  

The Veteran claimed service connection for a left shoulder disability in July 2006.  At that time, he reported that he had sustained an injury in 1980 while he was serving in Panama.  Private treatment records submitted in connection with the claim included an April 2006 report of left shoulder pain wherein the Veteran denied any specific trauma.  In June 2006, surgery for a torn left rotator cuff was performed.  That month, the Veteran reported that he had noted shoulder pain after having removed a fence post three months earlier.  In his March 2007 claim for an increased rating for service-connected pes planus, the Veteran included contentions regarding his left shoulder disability.  At that time he related that he had had a left shoulder injury in service, but that it had not bothered him for 30 years.  

An examination was conducted by VA in August 2014.  At that time, the diagnosis was left rotator cuff tear.  After examination and review of the Veteran's medical records, the examiner opined that it was less likely than not that the left rotator cuff tear was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the examiner could not locate a reference to a left shoulder condition in the Veteran's "voluminous" STRs, but went on to state that he would be happy to re-address the matter if pertinent STRs could be located for him.  

An additional VA examination was conducted by VA in February 2015.   At that time, the diagnosis remained left rotator cuff tear.  After review of the Veteran's STRs, the examiner opined that it was less likely than not that the left rotator cuff tear was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the annotated STRs documented a compliant of a "kink" in the neck with pain radiating down the shoulders as well as a right trapezius strain.  "There is, however, no evidence for left shoulder injury or complaints in service to suggest a nexus between military service and current rotator cuff tear."  

After review of the record, the Board finds no basis for service connection for a left shoulder disability, status post left rotator cuff tear.  The Board is cognizant of the Veteran's report of an injury of the left shoulder in a fall during service, but also notes that he reported having had no additional complaints of a left shoulder disability for "30 years."  Significantly, while he had complaints of other orthopedic disorders at separation from service and on VA examination in 1998, no remarks regarding the left shoulder were made.  At the time he claimed service connection for a right shoulder disability in 1999, he was again silent regarding a left shoulder disorder.  Finally, the VA examiners have rendered opinions that there is no medical basis for finding that the current left shoulder disability is related to service many years earlier.  

The Board finds that if the Veteran had, in fact, been suffering from a chronic left shoulder disability since service, he would have mentioned it at some time prior to 2006, when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  The Board's finding is further supported by the lack of post-service evidence showing left shoulder problems until 2006, nearly two decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left shoulder complaints, symptoms, or findings for nearly two decades between the period of active service and his first left shoulder problem is itself evidence which tends to show that left rotator cuff tear did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Bilateral Pes Planus

Service connection for bilateral pes planus was granted by the RO in a November 1998 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5276 from the date of claim..  The rating was increased to 10 percent under the same Code in a January 2008 rating decision, increased to 30 percent under the same Code in a November 2011 rating decision, and increased to 50 percent under the same Code in a February 2015 rating decision.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

VA outpatient treatment records show that the Veteran was treated at the podiatry clinic in November 2007.  At that time, the Veteran reported having had pain off and on for 20 years.  He had had cortisone injections, the last being three months ago, and custom orthotics.  He was also taking Naprosyn and used a night splint.  Examination showed pain with palpation along the plantar fascia, bilaterally.  The assessment was bilateral plantar fasciitis.  

An examination was conducted by VA in January 2008.  At that time, he reported foot pain that he rated as 5/10 that increased to 10/10 with any activity.  Alleviants were bed rest, orthotics, stretching exercises and cold modalities.  The Veteran also took pain medications, with poor response.  The Veteran reported pain while standing or walking, swelling, stiffness, and fatigability.  He described flare-ups weekly or more often that lasted less than one day.  He was able to stand 15 to 30 minutes and walked between 1/4 and 1 mile.  On examination, there was objective evidence of pain and tenderness of each foot, but no evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, hallux rigidus, skin or vascular foot abnormality, pes cavus, malunion, muscle atrophy, or other foot deformity.  X-ray studies of the feet were within normal limits.  The diagnosis was bilateral plantar fasciitis.  

Private treatment records show that the Veteran's feet were evaluated in September 2008.  At that time, he had a history of plantar fasciitis of each foot.  On examination, the Veteran had marked tenderness to palpation on the left side at the plantar fascial origin and mild pain on the right side.  He had no gross motor or sensory deficits.  Imaging studies showed small spurs on the left.  The impression was bilateral plantar fasciitis, left worse than right.  

An examination was conducted by VA on October 4, 2011.  At that time, the diagnoses were plantar fasciitis, synovitis of the feet, and bilateral pes planus.  The Veteran recalled having injections in the past and stated that he had been provided orthotics by VA and others in the past, but that these did not work well.  He stated that he currently wore specialized shoes (Sketchers) and wore nightwear boots that adjusted the pronation of his feet.  These had helped alleviated his foot pain.  He estimated that he could walk between 50 and 100 yards, but that this resulted in aggravation of his foot pain.  Examination showed pain of both feet that was accentuated on use.  There was pain on manipulation of the feet, but no swelling on use.  There were characteristic callosities on both feet and extreme tenderness of the plantar surfaces of each foot.  There was decreased longitudinal arch height of each foot and objective evidence of marked deformity in the form of pronation.  The weight bearing lines fell over or medial to each great toe.  There was no inward bowing of the Achilles tendon, marked inward displacement or severe spasm of the Achilles tendon of either foot.  The Veteran used a cane to assist in ambulation.  X-ray studies of the feet were normal.  

An examination was conducted by VA in September 2014.  At that time, the diagnosis was bilateral pes planus.  The Veteran reported functional loss in the form of frequent increase in severity of burning pain with prolonged sitting that made it much harder to stand and walk.  Examination showed pain on use of the feet, but not on manipulation.  He did not have swelling or characteristic calluses.  He used arch supports with both feet.  He did not have extreme tenderness of the plantar surfaces of the feet.  He had decreased longitudinal arch height of each foot on weight bearing, but no marked deformity or pronation of either foot.  The weight bearing line did not fall over or medial to either great toe.  There was no lower extremity deformity other than pes planus that caused alteration of the weight bearing line.  There was no inward bowing of either Achilles tendon and no inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The Veteran had complaints of pain that caused functional impairment of the feet on weight bearing.  This was described as burning pain that made it much harder to stand and walk.  The examiner opined that the Veteran's disability did not have an impact on his ability to perform any type of occupational task.  

Prior to October 4, 2011, the Veteran's pes planus was evaluated as 10 percent disabling.  At that time, his disability was primarily manifested by objective evidence of pain and tenderness of each foot, without evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, hallux rigidus, skin or vascular foot abnormality, pes cavus, malunion, muscle atrophy, or other foot deformity.  It is significant that X-ray studies of the feet were within normal limits.  Under these circumstances, the Board can find no basis for a rating in excess of 10 percent prior to October 4, 2011.  

On examination on October 4, 2011, VA examination showed pain of both feet that was accentuated on use as well as pain on manipulation of the feet.  There were characteristic callosities on both feet and extreme tenderness of the plantar surfaces of each foot with decreased longitudinal arch height of each foot and objective evidence of marked pronation.  The weight bearing lines fell over or medial to each great toe.  While this meets the criteria for a 30 percent rating in that severe disability is demonstrated, there was no inward bowing of the Achilles tendon, marked inward displacement or severe spasm of the Achilles tendon of either foot that would demonstrate pronounced disability.  As such, there is no basis for a rating in excess of 30 percent prior to August 29, 2014, when a 50 percent rating was awarded.  

As noted, a 50 percent rating was awarded for pes planus as of August 29, 2014.  This is the maximum schedular rating, which is meant to compensate him for the related industrial impairment.  It can be argued that a higher rating should be assigned on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule for each of the periods in question.  The Veteran's pes planus rating directly corresponds to the schedular criteria for the 10 and 30 percent evaluations that have been assigned, which also incorporate various orthopedic factors that limit motion or function of the feet.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The 50 percent rating is based upon pronounced impairment, but the examiner specifically stated that the pes planus did not have an impact on the Veteran's ability to work.  No other codes permit increased or additional ratings.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's pes planus and no referral for an extraschedular rating is required.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left shoulder disability, status post rotator cuff repair, is denied.  

An increased rating for bilateral pes planus, rated 10 percent disabling prior to October 4, 2011, 30 percent disabling from October 4, 2011 to August 28, 2014, and 50 percent disabling from August 29, 2014, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


